117 F.3d 1427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Esther ZANO, Plaintiff-Appellant,v.AMERICA WEST AIRLINES, Defendant-Appellee.
No. 96-55506.
United States Court of Appeals, Ninth Circuit.
Submitted June 4, 1997.**Decided July 1, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-93-07603-KN;  David V. Kenyon, District Judge, Presiding.
Before:  BROWNING, FLETCHER and KOZINSKI, Circuit Judges.
MEMORANDUM*
Esther Zano's claim that she was injured when she tripped over a metal plate protruding from the floor of an America West jetway is accurately characterized as "connected with the failure to take appropriate safety measures relating to the operation [or maintenance] of [an] aircraft," Gee v. Southwest Airlines, 110 F.3d 1400, 1407 (9th Cir.1997), as amended, --- F.3d ----, 1997 WL 277188 (9th Cir.  May 28, 1997), and allowing Zano to pursue the claim will "not frustrat[e] the purpose of deregulation by interfering with the forces of competition," id. at 1410 (O'Scannlain, J., concurring).  The district court therefore erred in holding her claim was preempted by the Airline Deregulation Act.


1
The judgment entered in favor of America West Airlines is REVERSED and the cause REMANDED for further proceedings.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3